Name: Commission Regulation (EEC) No 16/84 of 4 January 1984 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 1 . 84 Official Journal of the European Communities No L 3/ 17 COMMISSION REGULATION (EEC) No 16/84 of 4 January 1984 fixing the import levies on white sugar and raw sugar at present m force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1789/83 (3), as last amended by Regulation (EEC) No 7/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1789/83 to the information known to the Commission that the levies The import levies referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 74, 18 . 3. 1982, p. 1 . (J) OJ No L 176, 1 . 7 . 1983, p. 48. (4) OJ No L 2, 4. 1 . 1984, p. 15. ANNEX to the Commission Regulation of 4 January 1984 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CCT heading No 1 Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar : flavoured or coloured sugar B. Raw sugar 39,02 35,32 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 .